Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 9-13 are rejected under 35 U.S.C. 103 as obvious over Liu  (CN106111118A) (for applicant’s convenience, Machine translation has been used for citations) in view of Reichert et al (US2015/0217230).
Liu teaches an extruded honeycomb catalyst comprising extruded vanadium oxide (V2O5)  and antimony oxide (Sb2O5) (abstract, machine translation  claim 1-3, Description para. [0010], [0011], [0015], [0017]-[0019], [0065], [0067], [0072], [0075],[0086], [0088], table 1).   Liu teaches vanadium oxide being active component (claim 1). 
 	As for the claimed antimony oxide as promoter, Liu also  teaches Sb2O5 can help inhibit conversion of SO2 ([0095]), wherein such inhibition apparently promoting catalyst activity for denitration ([0026]).  Thus, Liu disclosed Sb2O5  function as promoter.   
2O5) and antimony oxide (calculated based on Sb2O5) ([0013]-[0019], example 4-8, table 1).   Liu disclosed method of forming an extruded honeycomb catalyst comprising calcining mixed extruded vanadium and antimony being calcined to form a catalyst comprising extruded vanadium oxide and antimony oxide, wherein such method is substantially the same as that instant application comprising substantially the same calcining mixed vanadium precursor and antimony precursor (see instant specification (specification page 3 line 20-25, page 5 line 13-20, page 12 line 14-25, page 13 lines 13-21, page 14 line 25-page 15 line 14, table 1), hence,  it would have been obvious for one of ordinary skill in the art  to expect that  Liu disclosed substantially the same method comprising same or substantially the same calcining mixed vanadium precursor and antimony precursor would lead to same or substantially the same  final catalyst composition, i.e. a  same or substantially the same catalyst  comprising extruded vanadium oxide as active component and antimony oxide as a promoter  as that of instantly claimed. 
Regarding claim 1, Liu does not expressly teach the catalyst comprising from 50 to 900 cells per square inch of cross section. 
Reichert et al teaches a selective catalytic reduction (SCR) catalyst for the reduction of NOx comprising oxides of vanadium, tungsten and titanium ([0001], [0020]) wherein such catalyst can be coated onto a flow-through monolith substrate or in 
It would have been obvious for one of ordinary skill in the art to adopt such cell density as shown by Reichert et al. to practice the honeycomb catalyst of Liu because adopting such well-known cell density for help providing a desired SCR catalyst for desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 
It is also noted that  instantly claimed “an extruded honeycomb catalyst comprising extruded…”, both extruded directs to the process of forming the instantly claimed catalyst composition, i.e. a product by process limitation.  It is noted that      even though product-by-process limitations  are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process   (See § MPEP 2113 ).  In this case,  Liu in view of Reichert et al. already teaches a same or substantially the same catalyst as that of instantly claimed.                   
Regarding claim 2, Liu already teaches using a binder material, specifically hydroxypropyl methylcellulose, glass fiber to form  such catalyst composition  wherein such binder material   are completely carbonized (i.e. formed a matrix) ([0035], example 4-8). 
Regarding claim 3-4,  Liu further discloses the catalyst carrier comprising TiO2  wherein TiO2 content in the total catalyst is 75-85% by weight (claim 2, 4, [0011], 
Regarding claim 5,  Liu also discloses the V2O5 content in the catalyst being 1-5% by weight, specifically 3, 4% (claim 2, table 1). 
Regarding claim 6,  Liu also discloses the antimony oxide (based on Sb2O5)  content in the catalyst being 0-7% by weight, specifically 2, 3 , 4%  (claim 2, table 1). 
Regarding claim 7, Liu already  discloses the V2O5 content in the catalyst being 1-5% by weight, specifically 3, 4% (claim 2, table 1), while antimony oxide (based on Sb2O5)  content in the catalyst being 0-7% by weight, specifically 2, 3 , 4%  (claim 2, table 1),  such teachings suggests Sb/V can be within the claimed molar ratio ( for example, when V2O5 content being 3% while Sb being 4%, the molar ratio of Sb/V=1:4.). 
Regarding claim 8,  such limitation has been met as discussed above. 
Regarding claim 9,  Liu also discloses TiO2 (support) in the catalyst being 75-85% while V2O5 content in the catalyst being 1-5% by weight, and antimony oxide (based on Sb2O5)  content in the catalyst being 0-7% by weight, which brings the support and active component and promoter element content in the catalyst within or substantially overlapping with that of instantly claimed range. 
Regarding claim 10,  Liu already teaches such limitation as discussed above. 

Regarding claim 12-13,  Liu does not expressly teach binder/matrix content in the catalyst composition being 5 to 30% ( or 10 to 25%)  by weight. 
However, Liu already teaches TiO2 (support) in the catalyst being 75-85% while V2O5 content in the catalyst being 1-5% by weight, and antimony oxide (based on Sb2O5)  content in the catalyst being 0-7% by weight, while attapulgite being 0-15%,  WO3 0-5%, Nb2O5 0-5%,  wherein the  minimum content of all  components in the catalyst composition being 76%.   Liu already teaches binder can be included in such catalyst composition ([0035], example 4-8), which  can be totally carbonized (i.e. formed as a matrix), hence, a binder directed to carbonized matrix in the catalyst would be  in amount of 0 to 24% by weight based on total weight of catalyst.  Such binder/matrix content overlaps with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claims 1, 3-9 and 12-13  are rejected under 35 U.S.C. 103 as obvious over Ha et al (US2009/0143225) in view of Reichert et al (US2015/0217230). 
Ha et al. teaches a catalyst composition comprising catalysts for the reduction of nitrogen oxides that are impregnated in to supporters and contain vanadium as an active material and antimony as a promoter ([0012]) wherein titanium oxides, alumina, etc. or their mixture,  preferably TiO2 used as support ([0017]), vanadium compound 
Regarding claim 1,  Ha et al. does not expressly teach such catalyst being extruded honeycomb or the catalyst comprising from 50 to 900 cells per square inch of cross section. 
Reichert et al teaches a selective catalytic reduction (SCR) catalyst for the reduction of NOx comprising oxides of vanadium, tungsten and titanium ([0001], [0020]) wherein such catalyst can be coated onto a flow-through monolith substrate or in extruded form ([0021]).  Reichert et al. further discloses such flow-through monolith, e.g. honeycomb having a cell density  of 45 to 400 cells pare square inch (cpsi ) ([0021]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known catalyst in extruded form, i.e. extruded honeycomb having a cell density of 45 to 400 cells  as shown by Reichert et al to modify the catalyst comprising vanadium oxide an antimony oxide of Ha et al. because one of ordinary skill in the art would have been “obvious to try” catalyst in extruded honeycomb with such cell density as shown by Reichert et al for help providing a desired SCR catalyst for reduction of NOx as suggested by Reichert et al.  Furthermore, adopting such well-known catalyst in extruded honeycomb with such cell density for providing desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). It would have been obvious for one of ordinary skill in the art to adopt such well-known cell density in a honeycomb catalyst for help providing a desired SCR catalyst for desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 
extruded honeycomb catalyst comprising extruded…”, both extruded directs to the process of forming the instantly claimed catalyst composition, i.e. a product by process limitation.  It is noted that      even though product-by-process limitations  are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process   (See § MPEP 2113 ).  In this case,  Ha et al. in view of Reichert et al. already teaches a same or substantially the same catalyst as that of instantly claimed.                   
Regarding claim 3-4,  Ha et al. already teaches catalyst support being TiO2 wherein apparently 100% of TiO2 in such support ([0017], example 1, 2). 
Regarding claim 5-7,  Ha et al. further discloses that vanadium being 1-3% by weight and  antimony amount being 0.5-7% by weight ([0014], [0015]), wherein such content of vanadium and antimony suggesting overlapping amount of vanadium oxides, antimony oxides and overlapping molar ratio of Sb/V  as those of instantly claimed, thus renders prima facie case of obviousness (See MPEP 2144. 05 I).   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same amount of vanadium oxides, antimony oxides and same molar ratio of Sb/V as those of instantly claimed via routine experimentation for help providing a catalyst for effectively reducing nitrogen oxides  as suggested by Ha et al ( [0014]-[0016], [0020]). 
Regarding claim 8,  Reichert et al already teaches such limitation as discussed above. 

Regarding claim 12-13,  Ha et al. already suggested overlapped amount of vanadium oxides, antimony oxides and supporter content  as that of instantly claimed, since binder content in the total honeycomb structure forming composition content can be no more than 30% by weight (e.g. 30 parts of binder and 100 parts of ceramic material wherein such honeycomb catalyst also contain catalytic metal, other additive in small amount),   it would have been obvious for one of ordinary skill in the art that the binder (matrix resulted from such binder) content in the catalyst no more than 30% by weight as well, wherein such content overlapping with that of instantly claimed binder content, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as obvious over Ha et al (US2009/0143225) in view of Reichert et al (US2015/0217230) as applied above, and further in view of  Ito (US2008/0236122) or Schermanz (US2011/0150731). 
Ha et al in view of  Reichert et al has been described as above. 
Regarding claim 2 or 10,  Ha et al in view of Reichert et al does not expressly teach catalyst further comprising a binder, or the binder and/or matrix material being at least one selected from the group consisting of cordierite, glass fiber, nitride, carbide,  alumina etc.
Ito teaches inorganic binder alumina sol, silica sol etc. can be used as binder in an extruded  honeycomb catalyst ([0037], [0066]). 
2O3 or SiO2  ([0069]), [0073], [0090]) for forming a honeycomb catalyst. 
It would have been obvious for one of ordinary skill in the art to adopt alumina sol as binder as shown by Ito  to modify the catalyst of Ha et al. in view of Reichert et al because adopting such well-known binder material for helping forming desired extruded honeycomb catalyst for treating exhaust gas  is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
It would have been obvious for one of ordinary skill in the art to adopt binder comprises Al2O3 or SiO2 as shown by Schermanz  to modify the catalyst of Ha et al. in view of Reichert et al because adopting such well-known binder material for helping forming desired honeycomb catalyst for treating exhaust gas  is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claims 2  and 11 are rejected under 35 U.S.C. 103 as obvious over Ha et al (US2009/0143225) in view of Reichert et al (US2015/0217230) as applied above, and further in view of  Hirose (EP2505252A1). 
Ha et al in view of  Reichert et al has been described as above. 
Regarding claim 2,  Ha et al in view of Reichert et al does not expressly teach catalyst further comprising a binder.
Hirose teaches a honeycomb catalyst body can be used for loading catalyst to purify exhaust gas ([0001]-[0003])  wherein the honeycomb  carrier can carry a larger amount of a catalyst  ([0006], [0014]).  Hirose further discloses NOx reduction catalyst can include vanadium ([0060]) can be loaded onto an extruded  honeycomb carrier  thus forming an extruded honeycomb catalyst ([0037]-[0054]).Hirose further discloses 
Regarding claim 11, Hirose further teaches binder can be included in such catalyst composition ([0047]), whose amount can be 30 to 150 parts based on ceramic material for forming honeycomb carrier,  hence, a binder in amount of 0 to 50% by weight based on total weight of catalyst presented thereof. 
It would have been obvious for one of ordinary skill in the art to adopt such content of organic binder as shown by Hirose to modify the catalyst of Ha et al in view of  Reichert et al  thus helping forming desired mixture for extruded honeycomb catalyst as suggested by Hirose because adopting such well-known organic binder content for forming desired extruding honeycomb catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1-9 and 11-13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-10  of copending Application No. US 16/320708 in view of Reichert et al (US2015/0217230).  Co-pending application ‘708 teaches a catalyst comprising a support (e.g. TiO2, Al2O3 etc.), active components are in the form of oxides of each of vanadium, antimony and the at least further component. Co-pending application’708 does not expressly teach such catalyst being extruded honeycomb or cell density. Reichert et al has been described above.   It would have been obvious for one of ordinary skill in the art to adopt  vanadium oxides and antimony oxides supported on a support of Ha et al. to a honeycomb structure of Reichert et al with cell density of 45 to 400 cells per square inches  because by doing so can help provide an extruded honeycomb catalyst having desired  NOx reduction performance in  exhaust gas as suggested Reichert et al and because adopting such well-known extruded honeycomb catalyst with such well-known cell density for providing a desired NOx reduction catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments  filed on 07/26/2021  have been fully considered but are moot  in view of current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUN LI/           Primary Examiner, Art Unit 1759